DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of specie 1 in the reply filed on 8/14/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
Claim 19 recites, “A submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water”. The recitation of “submersible barrier fluid supply” and “submersible fluid system for operating submerged in a body of water” are merely recitations of intended use. Likewise, the recitation of the inlet being “adapted to intake a barrier fluid from the body of water”, the fluid outlet “that supplies the barrier fluid to a barrier fluid inlet of the submersible fluid system” and the outlet “supplies barrier fluid to one or more seals of a fluid end” are all recitations of intended use that do not add any further structural limitations to the supply system. The only structure that is actually recited is an inlet and a fluid outlet. Thus the claim limitations are extremely broad and would read on a vast array of various structures including a pipe.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 22 recite the inlet comprises a water inlet that intakes intake water from the surrounding body of water. The recitation of a water inlet and water from the surrounding body of water is merely a recitation of intended use and there is no positively recited additional structure that would differentiate from the already recited inlet of claims 1 and 21 respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fife et al. US 5,266,196.

Fife teaches a fluid supply system comprising: an inlet (12) adapted to intake a fluid and a fluid outlet (22) and further teaches a filter (20) downstream of the inlet and configured to filter the fluid (fig. 1-2). The recitation of the fluid supply system being a submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water is a recitation of intended use that does not provide any further structural limitations to the system.

Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Christopher et al. US 2008/0169098.

Christopher teaches a fluid supply system comprising an inlet, a filter (5, 8) in communication with the inlet and an outlet (fig. 1). The recitation of the fluid supply system being a submersible barrier fluid supply system for a submersible fluid system .

Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Crowson US 4,923,068.

Crowson teaches a fluid supply system comprising an inlet, a filter in communication with the inlet and an outlet (fig. 1). The recitation of the fluid supply system being a submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water is a recitation of intended use that does not provide any further structural limitations to the system.

Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Schacht et al. US 2005/0184008.

Schacht teaches a fluid supply system comprising: an inlet (170) adapted to intake a fluid, a filter (52) in communication with the inlet and adapted to filter the fluid, a fluid outlet (93) in communication with the filter (fig. 1). The recitation of the fluid supply system being a submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water is a recitation of intended use that does not provide any further structural limitations to the system.

Claim(s) 1-3, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Veland US 2010/0150740.

Claims 1, 3, 19 and 20, Veland teaches a fluid supply system comprising: an inlet (7) capable of intaking a barrier fluid, a filter (23) in communication with the inlet and capable of filtering the barrier fluid, a barrier fluid outlet in communication with the filter and capable of coupling to a barrier fluid inlet of a submersible fluid system and to supply the filtered barrier fluid to the barrier fluid inlet of the submersible fluid system, one or more seals of a fluid end of a submersible well fluid system (1), the barrier fluid outlet is in communication with the seals of the fluid end and the supply system is capable of supplying barrier fluid to the one or more seals of the fluid end (fig. 1-6, paragraph 11-12, 20, 29, 31, 37 and 41).
Claim 2, Veland further teaches a fluid supply tank (103’) coupled to the inlet and comprising a barrier fluid (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 5-6, 8-11 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veland US 2010/0150740 in view of Schacht et al. US 2005/0184008.

Claims 5-6 and 8, Veland teaches the supply system of claim 1 but does not teach a multi-stage filter with a membrane filter downstream from the filter.
Schacht teaches a supply system comprising: an inlet (170) adapted to intake a fluid, a filter (52) in communication with the inlet and adapted to filter the fluid, a fluid outlet (93) in communication with the filter, the filter is a multi-stage filter comprising a reverse osmosis filter (12) downstream from a coarse filter (52) (fig. 1, paragraph 36, 40). Veland teaches using the system using seawater and one of ordinary skill in the art would readily recognize that seawater would have particulate which could damage downstream pumps or other equipment and that saltwater is very corrosive. Thus, one of ordinary skill in the art would look to the prior art to Schacht as a way to remove contaminant as desalinate the water for use in the system of Veland (Schacht paragraph 32).
Claims 9-11 and 15, Schacht further teaches a pump (102) downstream of the membrane to move fluid from the membrane to the outlet (fig. 1); a reject passage (124) fluidically coupled to an upstream side of the membrane and configured to direct fluid that has not passed through the membrane to a solids settling chamber (40) (fig. 1); a first fluid circuit comprising the filter (52) and a second fluid circuit, in fluidic parallel to the first fluid circuit and comprising a second filter (54) (fig. 1); and a reject passage (44) .

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veland US 2010/0150740 in view of Schacht et al. US 2005/0184008 as applied to claim 11 above, and further in view of Christopher et al. US 2008/0169098.

Veland in view of Schacht teaches the fluid supply system of claim 11 but does not teach a first and a second pump for the first and second fluid circuits respectively.
Christopher teaches a fluid supply system comprising an inlet, a filter (8) in communication with the inlet and an outlet, a first and second fluid circuit in parallel, the first circuit comprising the filter (8) and the second fluid circuit comprising a second filter (8), the first and second fluid circuits comprising a first and second pump (6) respectively and a first cross over passage fluidically coupling the first fluid circuit and the second fluid circuit downstream of the first and second pumps, between the first and second pumps and the filter and the second filter and a second cross over passage fluidically coupling the first and second fluid circuit downstream of the filter and the second filter (fig. 1). It would have been obvious to one of ordinary skill in the art to provide a first and second pump and cross over passage as it allows for redundancy in the system such that the system can continue to operate even if one component is inoperative.

Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veland US 2010/0150740 in view of Schacht et al. US 2005/0184008 as applied to claim 11 above, and further in view of Crowson US 4,923,068.

Veland in view of Schacht teaches the fluid supply system of claim 11 but does not teach a bypass crossover passage and reject passage.
Crowson teaches a fluid supply system comprising an inlet, a filter in communication with the inlet and an outlet, a first and second fluid circuit with the filter and a second filter, respectively, in fluidic parallel and a bypass crossover passage fluidically coupling the first and second fluid circuit downstream of the filter and the second filter, the bypass crossover passage capable of supplying a back flush flow of fluid to the second filter and a reject passage fluidically coupled to a passage between the inlet and the second filter to receive the back flush flow from the second filter and a reject passage fluidically coupled to a passage between the inlet and the filter to receive a back flush flow from the filter (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the bypass crossover passage and reject passage in the system of Schacht because it allows the filter system to operate unattended for an indefinite period of time (col. 3, lines 58-60).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veland US 2010/0150740 in view of Schacht et al. US 2005/0184008 and Christopher et al. US 2008/0169098 as applied to claim 12 above, and further in view of Crowson US 4,923,068.

Veland in view of Schacht and Christopher teaches the fluid supply system of claim 12 but does not teach a bypass crossover passage and reject passage.
Crowson teaches a fluid supply system comprising an inlet, a filter in communication with the inlet and an outlet, a first and second fluid circuit with the filter and a second filter, respectively, in fluidic parallel and a bypass crossover passage fluidically coupling the first and second fluid circuit downstream of the filter and the second filter, the bypass crossover passage capable of supplying a back flush flow of fluid to the second filter and a reject passage fluidically coupled to a passage between the inlet and the second filter to receive the back flush flow from the second filter and a reject passage fluidically coupled to a passage between the inlet and the filter to receive a back flush flow from the filter (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the bypass crossover passage and reject passage in the system of Schacht because it allows the filter system to operate unattended for an indefinite period of time (col. 3, lines 58-60).

Claims 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veland US 2010/0150740 in view of Nyilas et al. US 6,059,539.

Claims 18 and 21, Veland teaches the fluid supply system of claims 1 and 20 but does not teach a bellow chamber.

Claim 22, Veland teaches the inlet of claim 19 as stated above. The recitation of the inlet being a water inlet that intakes water from the surrounding body of water is merely a recitation of intended use and does not provide any further structural limitations to the apparatus. Veland does teach taking water from the surrounding body of water (paragraph 12).
Claim 23, Veland further teaches a housing (103’) internally defining a solids settling chamber and the housing comprising an inlet that is capable of intaking water from the surrounding body of water (paragraph 12).

Claims 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veland US 2010/0150740 in view of Nyilas et al. US 6,059,539 as applied to claim 21 above, and further in view of Schacht et al. US 2005/0184008 and Crowson US 4,923,068.

Veland in view of Nyilas teaches the fluid supply system of claim 21 but does not teach a first and second fluid circuit, a bypass crossover passage and reject passage.

Schacht does not teach a bypass crossover passage and reject passage.
Crowson teaches a fluid supply system comprising an inlet, a filter in communication with the inlet and an outlet, a first and second fluid circuit with the filter and a second filter, respectively, in fluidic parallel and a bypass crossover passage fluidically coupling the first and second fluid circuit downstream of the filter and the second filter, the bypass crossover passage capable of supplying a back flush flow of fluid to the second filter and a reject passage fluidically coupled to a passage between the inlet and the second filter to receive the back flush flow from the second filter and a reject passage fluidically coupled to a passage between the inlet and the filter to receive a back flush flow from the filter (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the bypass crossover passage and reject passage in the system of Schacht because it allows the filter system to operate unattended for an indefinite period of time (col. 3, lines 58-60).
Response to Arguments
Applicant’s arguments regarding claim 19 are addressed under the “Claim Interpretation” section above.
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0341209		Landi et al.
US 2011/0044831		Cunnignham et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.